Petition by defendant for writ of certiorari to review the order of the Superior Court, Stanly County, denied 4 November 1999. Application by defendant pro se for writ of habeas corpus denied 4 November 1999. Motion by defendant to overturn defendant’s convictions and sentence of death denied 4 November 1999. Motion by defendant to impose sanctions denied 4 November 1999. Motion by defendant pro se for a hew trial denied 4 November 1999. Motion by defendant pro se for deferral of a new trial denied 4 November 1999. Motions by defendant pro se for dismissal of charges denied 4 November 1999. Petition by next friends of defendant for writ of certiorari to review the order of the Superior Court, Stanly County, denied 4 November 1999.